DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in the current application.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0013] line 5 and paragraph [0044] line 5 each recite “L-shaped connecting rod”.  This feature has been previously described as an “L-shaped driven rod” and is further defined as the L-shaped driven rod being the combination of parts 40 and 49 on Figure 7.  The examiner suggest maintaining the same descriptive language throughout the specification and claims to avoid confusion.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the two fixing members are separately driven by a second power device”.  There is insufficient antecedent basis for “the two fixing members”.  The examiner recommends claiming the pectoral fins (right and left) separately to avoid confusion.
Claim 1 recites the limitation “the pair of pectoral fin bodies are separately driven by a first power device”.  It appears to the examiner that each pectoral fin has its own first power device #28.  As claimed it appears that a single power device drives the pair of fins.  The examiner recommends claiming the power devices and pectoral fins (right and left) separately to avoid confusion.
Claim 3, line 13 recites “the L-shaped connecting rod”.  There is insufficient antecedent basis for this claim limitation.  The earlier claim language refers to the “L-shaped driven rod” which appears to be the same feature.  Appropriate correction is required.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130220074 discloses undulating surfaces which may be used as propulsive means for watercraft.  US 20110281479 discloses a undulating fin similar to a manta ray that uses two drive motors to cause the undulations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D WIEST/Primary Examiner, Art Unit 3617